EXHIBIT 12
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                           INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                RECEIVED NYSCEF: 07/21/2020




           NEW YORK                      STATE          SUPREME                    COURT
           WAYNE                COUNTY

                                                                                                                                                      Index        No.:                                              /


                                                                                                                                                      Date        Filed:
                                                                                         Plaintiff,
                                                                                                                                                      SUMMONS
           -against-

                                                                                                                                                      Plaintiff           designates              Wayne
           ST.       MICHAEL                 CHURCH                  AND        SCHOOL                 and        SISTERS                                                as the         place      of trial.
                                                                                                                                                      County
           OF MERCY                      OF THE          AMERICAS                      NEW        YORK,
           PENNSYLVANIA,                              PACIFIC                WEST         COMMUNITY,                                                  The        basis          of venue          is one
                                                                                                                                                      defendant's                 residence.
                                                                                         Defendants.

                                                                                                                                                      Child         Victims              Act      Proceeding
                                                                                                                                                      22     NYCRR                 202.72




          TO THE            ABOVE-NAMED                              DEFENDANTS:


                          YOU          ARE       HEREBY                 SUMMONED                       to       answer          the     complaint                 in this         action         and    to     serve           a

          copy       of    your        answer,         or,    if     the     complaint            is not           served            with      this        summons,                to     serve        a notice           of

          appearance,              on the      plaintiff's             attorneys         within            20     days        aner      the       service          of this         summans,              exclusive
          of   the                of     service       (or         within       30     days       aner            the     service            is     complete               if    this  su--ana                  is       not
                          day
         personally             delivered            to you         within       the    State         of New            York);          and       in case          of your          failure         to appear             or

          answer,          judgment           will     be taken              against        you       by     defsalt           for     the     relief         demanded                  in the     complaint.


          Dated:          May      27,    2020



                                                                                       Respectfully                 Yours,


                                                                                       MARSH                 LAW              FIRM          PLLC




                                                                                       By                                 ,
                                                                                              J        es R. Marsh
                                                                                              J            ifer    Freeman
                                                                                              Robert              Lewis
                                                                                              jamesmarsh@marsh.law
                                                                                              jenniferfree-9m@-mb                                          law
                                                                                              robertlewis@marsh.law
                                                                                                                                             1181
                                                                                              31 Hudson                   Yards,                      Floor
                                                                                              New           York,         NY         10001-2170
                                                                                              Phone:              212-372-3030




                                                                                                      1 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                         INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 07/21/2020




                            PFAU       COCHRAN                  VERTETIS             AMALA     PLLC




                            By       F
                                 Vincent           . Na
                                 Anelga       Doumanian
                                 vnappo@pcyalaw.com
                                 adoumadan@pcyalaw.com
                                                                      1101
                                 31 Hudson             Yards,                Floor
                                 New       York,       NY       10001-2170


                                 Attorneys         for    Plaintiff




                                                   2



                                     2 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                               INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                RECEIVED NYSCEF: 07/21/2020




           NEW YORK                       STATE            SUPREME                  COURT
           WAYNE                 COUNTY

                                                                                                                                                       Index         No.:


                                                                                                                                                       COMPLAINT
                                                                                           Plaintiff,


           -against-

                                                                                                                                                       Child           Victims             Act      Proceeding
            ST.    MICHAEL                     CHURCH               AND           SCHOOL                   and      SISTERS                            22      NYCRR                202.72
           OF MERCY                      OF THE            AMERICAS                      NEW          YORK,
           PENNSYLVANIA,                                PACIFIC             WEST            COMMUNITY,


                                                                                           Defendants.




                        Plaintiff                                         by      and      through            his     attorneys,            the        Marsh           Law       Firm        PLLC             and      Pfau


          Cochran             Vertetis         Amala          PLLC,            respectfully                alleges        for     his    complaint                  the     following:


                                                                                   L                 INTRODUCTION


                         1.              For       decades,           the        defendants                 knew          or      should          have           known              that         priests,       clergy,


          religious           brothers,           religious           sisters,           teachers,           school             administrators,                     employees,               volunteers,                and


          others        were        using         their       positions            within            the     Catholic              Church              to     groom           and      to        sexually           abuse


          children.           Despite          that     knowledge,                the     defendants                failed       to take        reasonable                  steps      to protect             children


          from        being       sexually            abused        and        actively         concealed                 the     abuse.       Based             on their           wrongful                conduct,          a


          reasonable             person           could       and     would             conclude             that     they        knowingly                   and      recklessly                disregarded             the


          abuse        of      children           and       chose         to     protect         their         reputation                and      wealth               over      those            who         deserved


         protection.              The     result          is not    surprising:                for      decades              hundreds,            if    not      thousands,                 of     children         were



          sexually            abused         by       Catholic          clergy           and     others             who         served         the          Catholic          Church,               including            the


          defendants.             The       plaintiff         in this          lawsuit         is one        of those            children            who        was       sexually               abused        because


                       defendants'
          of the                                wrongful            conduct.




                                                                                                        3 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                             INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                           RECEIVED NYSCEF: 07/21/2020




               II.                 PROCEEDING                            IN     ACCORDANCE                                     WITH            CPLR               214-G          AND           22     NYCRR                  202.72


                              2.               This          complaint               is filed          pursuant            to    the        Child         Victims            Act         (CVA)             2019           Sess.     Law


         News               of N.Y.          Ch.       11 (S.       2440),            CPLR             214-G,           and     22         NVCRR             202.72.             The      CVA          opened              a historic


          one-year                 one-time            window             for        victims           and       survivors             of childhood                 sexual             abuse         in the        State      of New


          York             to pursue               lapsed       claims.          Prior         to the           passage          of the           CVA,        plaintiff's               claims         were          time-barred


          the         day     plaintiff             turned        22     years          old.      The           enactment              of the        CVA           allows          plaintiff,              for     the     first    time


          in plaintiff's                   life,     to pursue            restorative                  justice          in New             York          State.


                                                                                                         III.             PARTIES


                              3.               Plaintiff                                                is      an     adult      male            who        currently              resides           in     Palmyra,               New


          York.


                              4.               While           he was           a minor,           plaintiff                                               was      a victim             of one         or more              criminal


          sex          acts       in the       State         of New            York,           including               sexual         acts        that     would           constitute                a sexual             offense       as


          defined             by      the      Child          Victims           Act.


                              5.               At      all     relevant              times       defendant                St.     Michael                 Church           and          School         ("St.         Michael's")


          was          a not-for-profit                      religious          corporation                     organized             under          New          York          law.


                              6.               St.     Michael's                is     currently                a not-for-profit                     religious             corporation                  organized                  under


         New               York       law      with          its principal              office          in Newark,                New             York.


                              7.               At     all     relevant           times          St.     Michael's               conducted                 business              as "St.         Michael              Church           and


          School,"                                                                              School,"                                                  Church,"                                                 Parish,"
                                    "St.      Michael              Parish             and                               "St.      Michael                                        "St.      Michael                                   "St.


                                   School,"                                              Michael,"                                                  Michael,"                                                    Michael,"
          Michael                                     "Church             of     St.                                 "Parish          of    St.                            "School              of    St.                            "St.


                                                                                     School,"                                                                                              School,"
          Michael                  Catholic            Church            and                                 "St.      Michael              Catholic              Parish         and                               "St.      Michael


                                   Church,"                                                                  Parish,"                                                             School,"
          Catholic                                     "St.      Michael              Catholic                                 "St.        Michael          Catholic                                   "Catholic              Church


                            Michael,"                                                                    Michael,"                                                                       Michael,"
          of         St.                            "Catholic             Parish          of     St.                             "Catholic                School           of     St.                              "St.      Michael


                                                                                     School,"                                                                                                                     School,"
          Roman                Catholic               Church             and                              "St.        Michael               Roman            Catholic              Parish             and                            "St.




                                                                                                                                      2



                                                                                                                     4 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                                      INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                                        RECEIVED NYSCEF: 07/21/2020




                                                                       Church,"                                                                                                      Parish,"
          Michael             Roman                 Catholic                                       "St.        Michael                     Roman               Catholic                                  "St.       Michael                Roman


                               School,"                                                                              Michael,"                                                                                                     Michael,"
          Catholic                                     "Roman                Church                 of       St.                                       "Roman               Catholic              Parish            of     St.


                                                                                       Michael,"                                Michael's,"                                      Michael."
          "Roman              Catholic               School           of     St.                                   "St.                                         or "St.


                         8.                   At     all    relevant              times           St. Michael's                          was         a parish             with      a church             and        school             located         in



         Newark,              New          York.


                         9.                   To      the     extent             St.    Michael's                   closed                 or was             merged             with      another              entity,          such       entity,


          corporation,                  or organization                      is hereby                  on notice                   that        it is intended                   to be a defendant                        in this        lawsuit.


                                                                                                                                                                                                                               Michael's."
          Any      and         all     such         entities,         past         and           present,           are          collectively                       referred         to herein            as "St.


                         10.                  Father           Eugene                  Emo          ("Father                   Emo")                  was       a priest             of     St.     Michael's                   who        served


          Catholic             families              on behalf              of     St. Michael's,                         including                    plaintiff                                              and        his     family.


                         11.                  During            the    time            Father            Eugene                Emo              served          at St. Michael's,                   he used               his     position            as


          a priest        of         St. Michael's                to groom                   and        to    sexually                    abuse          plaintiff


                         12.                  To     the      extent         that           St.    Michael's                    was             a different               entity,         corporation,                   or organization



          during         the         period          of time          during             which               Father             Emo             used          his     position            as a priest             to      sexually             abuse


                         such           entity,            corporation,                     or     organization                           is     hereby              on     notice         that     it     is       intended              to     be     a


          defendant              in this            lawsuit           and        is named                 in this              lawsuit               as St. Michael                     Church           and        School.


                         13.                  To      the       extent            St.        Michael's                    is        a successor                      to    a different              entity,              corporation,                 or


          organization                  which              existed          during               the      period               of        time        during           which          Father         Emo             used         his     position


          as a priest            to      sexually             abuse                               such       predecessor                            entity,         corporation,              or organization                          is hereby


          on    notice           that      it is intended                    to        be        a defendant                        in    this        lawsuit             and       is named             in     this       lawsuit             as     St.


          Michael             Church                and     School.


                         14.                  All          such        St.             Michael's-related                                   entities,                 corporations,                  or          organizations                       are


                                                                                                       Michael's."
          collectively                 referred             to herein              as "St.




                                                                                                                                                3



                                                                                                                      5 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                               INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                                 RECEIVED NYSCEF: 07/21/2020




                        15.         At         all         relevant              times           defendant                  Sisters             of     Mercy               of     the         Americas                  New           York,


          Pennsylvania,              Pacific                West             Community                         ("Sisters                of      Mercy")                  was       a        not-for-profit                     religious


          corporation           organized                  under           New        York           law        with        its    principal                 office         in Buffalo,                  New          York.


                        16.         At     all        relevant               times         the      Sisters            of    Mercy               conducted                 business                 as "Sisters                of   Mercy

                                                                                                                                             Community"                                                                 NyPPaW,"
          of the     Americas         New             York,           Pennsylvania,                       Pacific           West                                             "Sisters               of Mercy


                                                              Americas,"                                                                      Mercy."
          "Sisters        of Mercy         of         the                                  and        the       "Sisters               of


                        17.         The          Sisters              of     Mercy             is     a Catholic                   religious                 order          whose              members,                 employees,


          and/or      agents        served             various              Catholic              institutions                    and         families,             including                 St.    Michael's,                 plaintiff


                                     and        his         family.


                        18.         The          members,                    employees,                    and/or            agents              of     the         Sisters            of     Mercy             were           generally


          referred        to as sisters              and       the         Sisters         of Mercy               would                receive             compensation                       for    the       services             that         its


          agents      provided           to others,                 including              the       services               they        provided               to        St. Michael's.


                        19.         Father                 Eugene             Emo          was            an     agent            of     the         Sisters          of     Mercy                who          served           Catholic


          families        on behalf            of the             Sisters           of Mercy,               including                  plaintiff                                                  and     his        family.


                        20.         During                  the       time          Father           Eugene                 Emo              served           the        Sisters             of     Mercy,             he      used             his


         position         as an agent            of the             Sisters          of Mercy                  to groom                and      to sexually                 abuse            plaintiff


                        21.         To         the          extent           that        the        Sisters            of    Mercy                   was       a different                    entity,          corporation,                      or


          organization           during              the     period           of time            during           which                Father         Emo           used         his        position           at St. Michael's


          to   sexually         abuse                             such           entity,         corporation,                     or         organization                   is   hereby              on        notice          that        it     is


          intended         to be     a defendant                      in     this     lawsuit              and      is named                    in    this     lawsuit             as Sisters                  of    Mercy            of        the


          Americas            New    York,             Pennsylvania,                       Pacific              West         Community.


                        22.         To     the             extent          the      Sisters          of     Mercy            is a successor                         to     a different               entity,           corporation,


          or   organization             that         existed               during          the      period             of    time            when            Father          Emo             used        his        position           at       St.




                                                                                                                                   4



                                                                                                                6 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                           INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                            RECEIVED NYSCEF: 07/21/2020




          Michael's            to      sexually            abuse                           such     predecessor               entity,      corporation,               or organization                    is hereby


          on notice            that      it is intended                 to be a defendant                     in this      lawsuit          and      is named           in this      lawsuit             as Sisters


          of   Mercy           of     the     Americas               New         York,            Pennsylvania,               Pacific       West         Community.


                         23.                All         such       Sisters            of     Mercy-related                    entities,       corporations,                  or    organizations                     are


                                                                                                                   Mercy."
          collectively                referred           to herein             as the        "Sisters         of


                                                                                                     IV.            VENUE

                         24.                Venue           is    proper            because             St.    Michael's            is     a domestic               corporation                 authorized              to


          transact        business                in New          York          with        its principal            office       located          in Newark,             New        York.


                         25.                Venue           is proper               because           Wayne            is the      county          in    which         a substantial               part        of    the


          events       or omissions                      giving         rise     to plaintiff's               claims       occurred.


                         26.




                         27.                The         amount          of     damages              sought         exceeds         the jurisdictional                  limits      of     all    lower         courts


          which        would            otherwise                have        jurisdiction.


                                                                               V.                  STATEMENT                     OF        FACTS


                         28.                At    all     relevant             times         St.    Michael's           owned           a parish,         church,         and     school           in     Newark,


         New         York.


                         29.                At    all     relevant             times         St.    Michael's           held      itself     out        to the      public        as the         owner          of   St.


          Michael's.


                         30.                At    all     relevant            times        St. Michael's               employed            and/or        utilized        individuals               who        served


          Catholic           families,            including              plaintiff                                         and      his    family.


                         31.                At    all      relevant             times         St.    Michael's,            through          its      agents,          servants,          and       employees,


          managed,             maintained,                  operated,               and      controlled            St. Michael's,             and        held    out     to the         public          its   agents,


          servants        and         employees                  as those           who       managed,             maintained,             operated,            and     controlled              St. Michael's.




                                                                                                                           5



                                                                                                              7 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                             INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                   RECEIVED NYSCEF: 07/21/2020




                        32.            At     all       relevant           times          St.     Michael's            was      responsible                        for       and     did     the    staffing            and



          hiring       at St. Michael's.


                        33.            At     all      relevant        times            St.     Michael's           was      responsible                     for       and    did     the     recruitment               and



          staffing       of the        employees,                 agents,          and        volunteers            at St. Michael's.


                        34.            At     all      relevant            times         St.     Michael's            materially              benefited                    from      the      operation           of     St.



          Michael's,           including                the    services            of         Father         Emo       and      the        services                 of     those      who          managed              and


          supervised           Father         Emo.


                        35.            At       all     relevant           times          Father             Emo      was       an        employee,                      agent,      and/or         priest        of     St.


          Michael's.


                        36.            At     all      relevant        times        Father             Emo      was       on the          staff       of,        was      an agent          of,    and/or        served


          as an employee                 of     St. Michael's.


                        37.            At       all      relevant           times             Father          Emo       was      acting               in         the      course           and     scope         of      his


          employment                 and/or           agency        with       St. Michael's.


                        38.            At     all      relevant        times            the      Sisters       of     Mercy          provided                    St.     Michael's          with        some       of    its


          agents       to provide             services            at St. Michael's.


                        39.            At     all      relevant        times         the        Sisters        of   Mercy        held             itself         out      to the     public         as the       owner


          and/or       operator          of     St. Michael's.


                        40.            At     all      relevant        times            agents          of    the     Sisters        of     Mercy                provided            services           to    Catholic



          families,       including              plaintiff                                             and    his     family.


                        41.            At     all      relevant        times        the         Sisters       of Mercy,          through                   its     agents,         managed,             maintained,


          operated,           and     controlled              St. Michael's,                   and     held     out    to the        public            its       agents        as those           who        managed,


          maintained,               operated,           and       controlled             St. Michael's.




                                                                                                                        6



                                                                                                          8 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                 RECEIVED NYSCEF: 07/21/2020




                          42.            At      all     relevant          times        the     Sisters         of    Mercy              was      responsible               for     and         did     the       staffing


          and      hiring        at St. Michael's.


                          43.            At       all         relevant         times          the     Sisters              of      Mercy           was          responsible                for         and        did        the


          recruitment             and         staffing           of volunteers                at St. Michael's.


                          44.            At      all     relevant          times        the     Sisters         of     Mercy             materially              benefited           from             the     operation


          of     St. Michael's,               including              the    services           of   Father           Emo          and     the     services              of those      who             managed                and


          supervised             Father          Emo.


                          45.            At      all      relevant            times       Father          Emo           was          an        agent       of     the      Sisters         of         Mercy             at    St.


          Michael's.


                          46.            At     all      relevant          times       Father        Emo         acted            as an agent              of the         Sisters         of Mercy.


                          47.            At      all     relevant          times       Father        Emo             was        acting         in the      course          and      scope          of       his   agency


          with      the     Sisters       of Mercy.


                          48.            At      all      relevant            times       Father          Emo          was          an      agent         of      the     Sisters          of     Mercy             that        it


          assigned          to    St. Michael's                   and/or       that     it allowed              to    serve         at St. Michael's.


                          49.            The       agents            of the    Sisters         of Mercy              who         provided              services          to St. Michael's,                    including


          Father       Eugene            Emo           and      those      who        managed             and        supervised                him,      were         subject        to the           authority              and


          control         of the        Sisters          of     Mercy         and      St. Michael's.


                          50.            St. Michael's                   derived        benefits          from        the        agents         of the         Sisters      of Mercy              who         provided


          services          to    St.    Michael's,                including            Father        Eugene               Emo           and     those          who       managed                and        supervised


          him.


                          51.            At     all      relevant          times       Father        Emo         had            an office         on the          premises           of    St. Michael's.


                          52.            When            plaintiff                                        was        a minor,             he and          his     parents         were          members                 of    St.



          Michael's,             incluidng              when                     was     a parishioner,                    altar        boy,      and      student          of the        defendants.




                                                                                                                           7



                                                                                                       9 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                        INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                          RECEIVED NYSCEF: 07/21/2020




                       53.                St.      Michael's                 and             the      Sisters            of        Mercy,              through                their      agents,             servants,                and



          employees,               held         Father         Emo           out        to    the      public,           to                      and      to     his        parents,         as their             agent        and/or


          employee.


                       54.                St.      Michael's                 and             the      Sisters            of        Mercy,              through                their      agents,             servants,                and



          employees,               held         Father         Emo          out     to the            public,           to                   and         to his        parents,          as having                been         vetted,


          screened,          and      approved                 by     those         defendants.


                       55.                               and        his     parents                reasonably                 relied         upon          the         acts      and      representations                       of     St.


          Michael's           and     the        Sisters        of Mercy,                    through            their         agents,            servants,             and      employees,                  and     reasonably


          believed          that      Father             Emo          was          an        agent          and/or           employee                of    those             defendants            who             was      vetted,


          screened,          and      approved                 by     those         defendants.


                       56.                               and    his         parents            trusted             Father          Emo           because              St.     Michael's           and         the     Sisters            of



          Mercy        held        him          out      as someone                     who          was        safe         and         could      be         trusted          with      the     supervision,                    care,


          custody,          and     control            of


                       57.                               and        his     parents                believed          that          St.     Michael's              and         the      Sisters         of    Mercy             would


          exercise          such     care         as would                a parent            of ordinary               prudence                 in comparable                      circumstances                   when         those


          defendants           assumed                 supervision,                  care,           custody,            and        control          of


                       58.                When                            was       a minor,                  Father           Emo          used          his     position              with      the        defendants                  to



          sexually          abuse         him.


                       59.                               was        sexually                 abused           by     Father              Emo        when           he       was        approximately                      12     to      13


          years      old.


                       60.                The         sexual          abuse          occurred                 numerous                   times       and         included,             but       was        not     limited            to,


          Father      Emo          fondling                                genitals,               Father       Emo           pressing             his    genitals             on                  face,           Father         Emo


         putting                     in handcuffs,                    and         Father            Emo         performing                  oral         sex     on




                                                                                                                                    8



                                                                                                                10 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                                         INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                                       RECEIVED NYSCEF: 07/21/2020




                              61.            Based           on     the        representations                             of      St.       Michael's                and    the      Sisters               of     Mercy            that     Father


          Emo           was         safe     and       trustworthy,                                  and         his        parents                allowed                        to be under                     the      supervision                 of,


          and       in    the        care,        custody,          and         control              of,        St.     Michael's                    and        the      Sisters       of     Mercy,                    including            during


          the      times            when                     was        sexually                 abused            by           Father             Emo.


                              62.            Based           on     the        representations                             of      St.       Michael's                and    the      Sisters               of     Mercy            that     Father


          Emo           was         safe     and       trustworthy,                                  and         his        parents                allowed                        to be under                     the      supervision                 of,


          and       in    the        care,        custody,          and         control              of,        Father              Emo,            including               during          the        times            when                          was



          sexually              abused            by      Father        Emo.


                              63.            Neither                            nor        his     parents                 would              have        allowed            him       to be under                        the     supervision



          of,      or    in     the        care,       custody,                or     control              of,        St.       Michael's,                   Sisters         of    Mercy,               or         Father           Emo          if    St.


          Michael's                  or    the     Sisters         of     Mercy              had       disclosed                        to                   or    his      parents          that           Father             Emo         was        not


          safe      and         was        not      trustworthy,                    and       that         he     in        fact        posed            a danger            to                   in        that        Father        Emo             was



          likely         to     sexually            abuse


                              64.            No parent               of        ordinary              prudence                      in    comparable                    circumstances                        would              have        allowed


                         to be under                the     supervision                    of,     or in the                care,            custody,             or control          of,     St. Michael's,                        the     Sisters


          of      Mercy,             or     Father          Emo         if      St.       Michael's                   or        the      Sisters           of      Mercy           had       disclosed                    to                 or        his


         parents              that        Father        Emo        was          not        safe      and          was            not         trustworthy,                 and      that      he        in        fact     posed          a danger


          to                   in that           Father       Emo            was          likely       to        sexually                    abuse        him.


                              65.            From           approximately                          1973          through                     approximately                    1974,         Father                Emo           exploited             the


          trust         and         authority             vested          in        him      by      the         defendants                         by    grooming                                to        gain         his     trust       and        to


          obtain          control            over       him        as part            of Father                 Emo's              plan            to sexually              molest          and        abuse                          and        other


          children.




                                                                                                                                               9



                                                                                                                       11 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                  INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                     RECEIVED NYSCEF: 07/21/2020




                         66.             Father           Emo        used         his     position            of trust         and      authority                as an employee                      and/or          agent          of


          St. Michael's                and     of the           Sisters         of Mercy           to groom                             and        to sexually             abuse           him       multiple             times,



          including             when                       was       under           the        supervision              of,     and      in        the     care,         custody,              or    control             of,      St.



          Michael's,             the     Sisters          of    Mercy,            and      Father         Emo.


                         67.             The           sexual       abuse           of                  by     Father          Emo        occurred                at certain               locations,              including


          at Father          Emo's           cabin        in Cohocton,                   New       York,           which        Father             Emo       was         able        to gain          access         to



          by    virtue         of his      position             as a priest              of the        defendants.


                         68.             Father           Emo's           sexual           abuse         of                occurred                during          activities           that         were      sponsored



          by,      or    were          a direct          result       of         activities            sponsored               by,      St.        Michael's              and        the      Sisters          of     Mercy,



          including             during         weekend             outings           when         Father           Emo         would          give                    spiritual             counseling.               During


          such      activities           the     defendants                had       care,        custody,            or control              of


                         69.             At      all    relevant           times          the    defendants,               through             their        agents,         servants,                and     employees,


          knew          or should            have        known            that      Father        Emo          was      a known               sexual             abuser         of    children.


                         70.             At      all     relevant          times          it was         reasonably              foreseeable                 to the         defendants,                 through                 their



          agents,          servants,           and       employees,                that        Father         Emo's         sexual        abuse             of    children            would           likely         result         in



          injury        to others,            including             the        sexual          abuse      of                   and      other        children             by     Father          Emo.


                         71.             At      certain           times           between               1973        and        1974,         the         defendants,                 through              their       agents,


          servants,          and       employees,                 knew           or should           have          known         that     Father            Emo          was         sexually          abusing


          and      other        children          at St. Michael's                       and     elsewhere.


                         72.             The        defendants,                  through         their        agents,       servants,               and     employees,                  knew          or should             have


          known          that     the      sexual          abuse          by     Father          Emo          of               was       ongoing.


                         73.             The        defendants,                  through         their        agents,       servants,               and      employees,                 knew          or should             have


          known            before          and         during         Father             Emo's            sexual           abuse         of                       that     priests,              clergy,            religious




                                                                                                                           10



                                                                                                             12 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                             INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                               RECEIVED NYSCEF: 07/21/2020




          brothers,            religious            sisters,          teachers,           school             administrators,                  employees,                volunteers,                and/or              other


         persons            serving           the      Catholic              Church,        including                 individuals             who         served         St.      Michael's               and/or           the


          Sisters        of    Mercy,            had     used          their      positions              with        those      defendants               to     groom           and     to   sexually               abuse


          children.


                         74.               The      defendants,                through           their       agents,         servants,         and      employees,                knew         or should               have


          known          before            and      during           Father        Emo's           sexual          abuse        of                 that       such       priests,          clergy,             religious



          brothers,            religious            sisters,          teachers,           school             administrators,                  employees,                volunteers,                and/or              other


                                                        "cured"
         persons            could       not      be                       through           treatment                or counseling.


                         75.               The        defendants,                 through            their        agents,            servants,            and         employees,               concealed                   the


          sexual       abuse          of    children            by     Father        Emo          in order           to conceal           their         own      bad      acts        in failing           to protect


          children            from      him,        to protect            their     reputation,                 and     to prevent             victims           of    such       sexual        abuse            by     him


          from       coming           forward            during          the      extremely                limited        statute        of    limitations              prior         to the      enactment                 of


          the     CVA,         despite           knowing              that     Father       Emo            would         continue             to molest           children.


                         76.               The        defendants,               through            their        agents,         servants,             and       employees,                 consciously                   and



          recklessly            disregarded                  their    knowledge               that       Father         Emo       would           use     his    position           with       the    defendants


          to     sexually        abuse           children,            including


                         77.               The       defendants,                through            their        agents,         servants,            and        employees,               disregarded                   their


          knowledge              that       Father           Emo       would        use     his      position           with      them         to sexually              abuse         children,            including




                         78.               The        defendants,               through            their        agents,         servants,             and       employees,                 acted          in     concert


          with       each       other         or      with       Father           Emo       to     conceal             the     danger          that       Father         Emo           posed         to        children,



          including                           so that          Father          Emo       could           continue            serving          them         despite        their        knowledge                  of    that


          danger.




                                                                                                                          11



                                                                                                           13 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                                        INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                                     RECEIVED NYSCEF: 07/21/2020




                          79.                The          defendants,                 through            their            agents,             servants,                 and          employees,                  knew                 that        their



          negligent,              reckless,                and      outrageous                  conduct                   would             inflict           severe            emotional                 and         psychological



          distress,         as well               as personal                 physical              injury,          on        others,           including                                      and    he      did        in         fact        suffer


          severe          emotional                  and         psychological                      distress              and          personal                physical               injury            as     a result                     of    their


          wrongful              conduct.


                          80.                The          defendants,                  through            their            agents,               servants,                  and       employees,                      concealed                      the


          sexual          abuse         of        children         by        priests          and       others            in    order          to      conceal               their         own        bad      acts            in     failing             to


         protect          children                 from       being            abused,           to     protect                their        reputation,                     and       to        prevent          victims                    of    such


          sexual       abuse            from          coming                forward           during           the        extremely                   limited           statute             of     limitations                  prior            to the


          enactment               of        the     CVA,           despite            knowing                 that        those         priests              and        other         persons             would                continue                   to


          molest          children.


                          81.                By      reason            of     the     wrongful                acts        of     each          of     the          defendants                   as detailed               herein,


          sustained             physical              and        psychological                      injuries,             including                   but      not      limited              to,      severe         emotional                      and


         psychological                      distress,          humiliation,                   fright,          dissociation,                    anger,              depression,                    anxiety,          family                 turmoil


          and      loss      of     faith,           a severe               shock        to     his      nervous                 system,               physical               pain          and        mental             anguish,                  and


          emotional               and         psychological                         damage,             and,         upon              information                     and        belief,             some           or        all      of       these


          injuries         are         of     a permanent                     and       lasting          nature,                and                          has       and/or              will       become               obligated                      to


          expend           sums         of money                 for        treatment.


                                                                                       VI.              CAUSES                     OF         ACTION


                                                       A.                   FIRST            CAUSE               OF            ACTION                   - NEGLIGENCE



                          82.                Plaintiff                                              repeats           and        re-alleges                  all     of his         allegations               above              and         below.


                          83.                Each           defendant                 had       a     duty           to        take         reasonable                      steps          to      protect           plaintiff


                             a child,               from         foreseeable                  harm        when              he        was       under               their      supervision                    and         in         their        care,


          custody,          and         control,             including               when        Father              Emo          sexually                  abused           him.




                                                                                                                                       12



                                                                                                                14 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                          INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                            RECEIVED NYSCEF: 07/21/2020




                       84.               Each         defendant                 also     had      a duty               to take         reasonable                steps        to prevent                Father         Emo      from



          using      the      tasks,          premises,               and        instrumentalities                         of      his      position             with         them           to    target,        groom,          and



          sexually          abuse           children,          including


                       85.               These             circumstances                      created                 a special            relationship                    between                each       defendant            and


                     that     imposed                 on    each        of      them          a duty             to     exercise           the        degree          of      care      of        a parent        of     ordinary


         prudence            in    comparable                  circumstances.


                       86.               Each         defendant                 breached              the        foregoing                duties         by    failing         to exercise                reasonable             care


          to prevent           Father            Emo         from        using          his     position                with        the      defendants                  to    sexually             abuse                       when


          he was       in their             care,     custody,               or control.


                       87.               In breaching                   their      duties,            including                 hiring,         retaining,              and      failing           to supervise               Father



          Emo,       giving          him       access          to     children,           entrusting                    their      tasks,          premises,               and       instrumentalities                       to him,



          failing     to train           their        personnel               in the          signs         of        sexual       predation                  and    to protect               children            from        sexual


          abuse      and      other          harm,          failing          to warn                              his     parents,              and      other        parents           of the           danger         of    sexual



          abuse,      and         failing        to     create         a safe           and     secure                environment                  for                     and       other         children            who      were


          under      their        supervision                 and       in      their     care,         custody,                 and       control,            each         defendant               created            a risk    that


                     would          be       sexually          abused             by     Father             Emo.           Each           defendant                 through           its     actions         and        inactions


          created       an        environment                    that        placed                              in     danger             of      unreasonable                      risks         of    harm          under         the


          circumstances.


                       88.               In breaching                   their      duties,            including                 hiring,         retaining,              and      failing           to supervise               Father



          Emo,       giving          him       access          to     children,           entrusting                    their      tasks,          premises,               and       instrumentalities                       to him,



          failing     to train           their        personnel               in the          signs         of        sexual       predation                  and    to protect               children            from        sexual


          abuse      and      other          harm,          failing          to warn                              his     parents,              and      other        parents           of the           danger         of    sexual



          abuse,      and         failing        to     create         a safe           and     secure                environment                  for                     and       other         children            who      were




                                                                                                                                  13



                                                                                                             15 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                      INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                         RECEIVED NYSCEF: 07/21/2020




          under        their        supervision              and           in their         care,         custody,                and      control,            each      defendant               acted       willfully           and


          with        conscious             disregard            for        the      need          to protect                                    Each         defendant          through            their        actions         and


          inactions            created         an environment                            that     placed                            in danger                 of unreasonable                   risks     of harm           under


          the       circumstances.


                         89.              It was          reasonably                     foreseeable                 that        each         defendant's               breach           of     these       duties       of     care


          would         result          in the     sexual           abuse           of


                         90.              As      a direct        and         proximate                  result          of the           acts    and         omissions          of each           defendant,              Father


          Emo         groomed             and       sexually                abused                                which           has       caused                        to    suffer          general          and     special


          damages              as more           fully      described                herein.


          B.             SECOND                   CAUSE                OF           ACTION                    -     OUTRAGE                       AND            INTENTIONAL                            INFLICTION
                                                                                    OF          EMOTIONAL                                 DISTRESS


                         91.              Plaintiff                                               repeats               and     re-alleges              all    of his       allegations            above          and    below.


                         92.              Each           defendant             engaged                 in reckless,                 extreme,             and      outrageous              conduct            by      providing


          Father         Emo         with         access         to        children,              including                   plaintiff                                           despite           knowing              that      he


          would          likely          use      his       position                to     groom                  and     to       sexually              abuse          them,       including                                 Their


          misconduct                was        so shocking                   and         outrageous                  that        it exceeds              the     reasonable               bounds            of    decency             as


          measured             by       what      the      average            member                   of the        community                    would          tolerate        and          demonstrates               an utter


          disregard            by       them      of the       consequences                            that       would           follow.


                         93.              As      a result            of     this        reckless,                extreme,              and       outrageous                conduct,            Father           Emo       gained


          access        to                  and       sexually              abused              him.


                         94.              Each           defendant                knew            that        this       reckless,               extreme,             and      outrageous                conduct           would


          inflict       severe          emotional             and          psychological                          distress,          including                personal          physical           injury,         on    others,


          and                     did     in     fact      suffer           severe              emotional                 and        psychological                    distress           and      personal             physical




                                                                                                                                    14



                                                                                                                  16 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                                                                                                                                INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                                                                                                                  RECEIVED NYSCEF: 07/21/2020




          injury        as     a result,                including               severe               mental          anguish,           humiliation              and         emotional               and       physical


          distress.


                                           VII.              CPLR               1603       -     NO APPORTIONMENT                                          OF     LIABILITY


                         95.               Pursuant              to      CPLR              1603,             the     foregoing                causes       of    action           are      exempt             from        the


          operation            of     CPLR              1601        by       reason             of     one     or        more      of   the      exemptions              provided               in    CPLR            1602,



          including            but    not         limited        to, CPLR                 1602(2),             CPLR             1602(5),        1602(7)          and    1602(11),               thus        precluding


          defendants                from          limiting            their         liability            by        apportioning                some        portion           of    liability           to     any      joint


          tortfeasor.


                                                                                  VIII.               PRAYER                 FOR           RELIEF


                         96.               Plaintiff                                                   demands             judgment              against         the    defendants                   named           in   his


          causes        of     action,         together               with       compensatory                       and      punitive           damages          to be        determined                at trial,         and


          the      interest,         cost         and       disbursements                       pursuant             to    his     causes        of    action,         and        such     other         and        further


          relief      as the         Court          deems        just         and      proper.


                         97.               Plaintiff           specifically                reserves                the     right      to pursue         additional                causes        of     action,        other


          than       those       outlined               above,           that       are        supported              by     the      facts     pleaded          or    that        may         be    supported                by


          other       facts     learned             in discovery.


          Dated:          May         27,     2020




                                                                                                                                 15



                                                                                                               17 of 18
FILED: WAYNE COUNTY CLERK 07/21/2020 10:15 AM                                                          INDEX NO. CV085933
NYSCEF DOC. NO. 1                                                                             RECEIVED NYSCEF: 07/21/2020




                            MARSH          LAW           FIRM          PLLC




                            By                            .
                                 Ja        s R. Marsh
                                 Je          er Freeman
                                 Robert       Lewis
                                 jamesmarsh@marsh.law
                                 jenniferfrees==                   ==mh.law
                                 robertlewis@marsh.law
                                                                       116
                                 31 Hudson            Yards,                  Floor
                                 New       York,      NY        10001-2170
                                 Phone:       212-372-3030


                            PFAU       COCHRAN                 VERTETIS               AMALA     PLLC




                            By
                                 Vincent       T.         appo
                                 vnappo@pcyalaw.com
                                 Anelga       Doumanian
                                 adoumaniañ@pcvalaw.com
                                                                       116
                                 31 Hudson            Yards,                  Floor
                                 New       York,      NY        10001-2170


                                 Attorneys          for    Plaintiff




                                                    16



                                      18 of 18
